Citation Nr: 9918289	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-50 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran was on active service from October 1965 to 
October 1967.  He died on October [redacted], 1974.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the appellant's claim for 
service connection for the cause of the veteran's death.  
This appeal was previously before the Board in May 1998.

The Board observes that a February 1999 rating decision 
denied the appellant's request for entitlement to Dependency 
and Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318 (West 1991).  This issue is not in 
appellate status, as no notice of disagreement has been 
received to initiate an appeal from the RO's decision.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died in 
October 1974 of acute left sided heart failure due to a motor 
vehicle accident.  

2.  No cardiac pathology was identified during service or 
diagnosed within one year of service.
3.  The veteran was not service-connected for any 
disabilities during his lifetime.

4.  There is medical evidence that the veteran had a 
congenital cardiovascular disorder; his fatal heart condition 
was not caused or chronically worsened by his military 
service.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated during 
the veteran's active military service, nor may cardiovascular 
disease be presumed to have been incurred therein.  
38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  A disability of service origin is not shown to have 
caused, hastened or substantially or materially contributed 
to the veteran's death.  38 U.S.C.A. §§ 1310, 5107(a) (West 
1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that the rigors of military service 
aggravated the veteran's Marfan's syndrome, which in turn 
substantially contributed to the acute left sided heart 
failure, which ultimately caused the veteran's death.  The 
Board finds that the appellant's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  

In May 1998, the Board remanded this case to the RO for 
additional development.  Based on a review of the record, the 
Board felt that it was appropriate to attempt to obtain 
another statement and any additional evidence that the 
veteran's private physician, Stuart Levin, M.D., might have.  
The RO requested such supplementary evidence, and Dr. Levin 
responded in an August 1998 letter (discussed below).  The 
Board is now satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, the Board 
finds that the duty to assist the appellant has been met and 
that no further development is necessary.

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).

The veteran's Certificate of Death indicates he died in 
October 1974 of acute left sided heart failure, due to or as 
a consequence of a car accident (struck a utility pole).

The veteran was on active duty from October 1965 to October 
1967.  His service medical records, including the discharge 
examination, show no findings of cardiovascular disease.

A hospital discharge summary from March 1972 to April 1972 
reported diagnoses of acute myocardial infarction, acute 
congestive heart failure, and hypertension.  

A medical summary from May 1972 to June 1972 indicates that 
the veteran was diagnosed with acute congestive heart failure 
with severe valvular disease to aortic and mitral valves.  
The summary stated that at age 14 the veteran had a heart 
murmur.  The veteran had considered himself healthy until 
1972.  

In an August 1972 rating decision, the veteran was denied 
service connection for congestive heart failure on the 
grounds that the condition was not noted in service or shown 
to be present within one year of discharge.  

A hospital summary for June 1972 to July 1972 indicated that 
the veteran underwent surgery for an aortic valve 
replacement, replacement of aortic root aneurysm, and 
transplantation of the right coronary artery.  The report 
stated that the veteran "had known of a cardiac murmur" for 
the past 15 years.  The discharge diagnosis was Marfan 
aneurysm of aortic root and aortic insufficiency.

A hospital discharge summary from September 1974 indicated 
that the veteran was admitted after suffering a seizure at 
home.  A past history of aortic root and valve replacement 
was noted.  The final diagnoses were seizure, etiology 
unknown; aortic valve prosthesis, Marfan's syndrome with 
aortic regurgitation; and chronic congestive heart failure 
under good control.  

In a letter dated in November 1995, the veteran's private 
physician, Dr. Stuart Levin, M. D., stated that the veteran 
had been his patient from November 1967 to October 1974.  He 
stated that the veteran had Marfan's syndrome, and that it 
was possible that the veteran's Marfan's syndrome "could 
have been aggravated by the physical activities he would have 
had to perform while in the armed services."  He then added 
the following:

"It is impossible, unless specific 
circumstances were present, to make a 
clear statement that a given patient had 
a definite exacerbation of their 
condition from a specific episode.  I 
have no such detailed information about 
[the veteran's] circumstances.  Therefore 
I can only state that this unusual 
condition, Marfan's syndrome, could have 
been exacerbated by the kind of vigorous 
physical activities that are performed 
while one is serving in the armed forces 
of the United States."

At the February 1997 RO hearing, the appellant stated that 
the reason she filed her claim so late was that she did not 
know how the process worked, or what benefits she might have 
been entitled to.  She testified that the veteran was not 
accepted into the military until "the third time."  She 
stated that the veteran consulted Dr. Levin right after 
discharge from service due to some breathing problems he was 
experiencing.  

In an August 1998 letter, Dr. Levin indicated that he did not 
have the veteran's permanent records anymore.  He stated that 
he was certain that the veteran had Marfan's syndrome.  Dr. 
Levin also remarked that he could not add any further 
refinements to his earlier comments (November 1995) relating 
to the circumstances of whether or not the veteran's military 
service "could have, might have, or definitely caused 
exacerbation of his particular aortic root problem secondary 
to his congenitally derived Marfan's syndrome."

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's heart condition was incurred in or aggravated by 
service.  There is no competent medical evidence showing that 
the veteran's fatal heart condition was caused or aggravated 
by his military service.  The appellant has argued that the 
rigors of military service aggravated the veteran's Marfan's 
syndrome, which in turn substantially contributed to the 
acute left side heart failure, which ultimately caused the 
veteran's death.  The Board does not doubt the sincerity of 
the appellant's beliefs in this claimed causal connection.  
However, as the appellant is not a medical expert, she is not 
qualified to express a medical opinion regarding any medical 
causation of the disorders leading to the veteran's death.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  As 
it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the appellant's lay opinions 
cannot be accepted as competent evidence that a disability 
incurred in or aggravated by service was either the principal 
cause of death or a contributory cause of the veteran's 
death.  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
Further, as the veteran was not diagnosed with cardiovascular 
disease until 1972, cardiovascular disease was not manifested 
within the one year presumptive period, and such presumption 
cannot therefore be used to provide the necessary link to 
service.  38 U.S.C.A. §§ 1101, 1112.

The Board acknowledges the November 1995 letter from the 
veteran's physician Dr. Levin.  However, Dr. Levin did not 
opine that the veteran's military service aggravated his 
Marfan's syndrome.  Dr. Levin was only speaking in terms of a 
general proposition, i.e., that military service "could" 
exacerbate an individual's Marfan's syndrome.  He 
specifically stated that as far as the veteran's case was 
concerned, "I have no such detailed information about [the 
veteran's] circumstances."  In follow up remarks received in 
the August 1998 letter, Dr. Levin indicated that he had no 
further comments to make concerning his statement made in 
November 1995.

It is pertinent to note that, upon the initial review of this 
appeal, the Board found that Dr. Levin's 1995 medical 
statement was sufficient to well ground the claim, given the 
fact that the physician had treated the veteran beginning in 
1967.  That is, while the doctor's statement concerning the 
possibility of physical activity during service aggravating 
the veteran's congenital heart disease was rather general in 
nature, he was the treating physician and it appeared, at the 
time, that there might be contemporaneous medical evidence 
that would be relevant to the appellant's claim.  However, 
Dr. Levin reported in his 1998 medical statement that there 
were no such records and the Board finds that the latter 
statement makes clear that Dr. Levin's opinion is so general 
in nature, and nonspecific to the veteran's case, that the 
Board affords it little probative weight  (see e.g. Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996)) as it does not provide 
the medical evidence demonstrating a worsening of whatever 
underlying heart disease may have been present during 
service.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  It is 
relevant to note that temporary or intermittent flare-ups 
during service of a preexisting disease are not sufficient to 
be considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt, 
supra.  The fact that the service medical records are 
entirely silent for any findings suggestive of heart disease, 
including the separation examination, obviously supports the 
Board's finding that there was no aggravation of any 
underlying heart disease that may have been present, within 
the meaning of the cited legal authority, during the 
veteran's two year period of active duty.  The death 
certificate makes clear that the event that resulted in a 
fatal aggravation of the veteran's heart disorder was the 
motor vehicle accident that occurred just prior to the 
veteran's death.  The medical evidence of record does not 
suggest that any underlying heart disease worsened during the 
course of service.  Hunt, supra; Jensen v. Brown, 4 Vet. App. 
304 (1993). 

In short, the  preponderance of the evidence is against the 
claim that a disability of service origin caused, hastened, 
or substantially or materially contributed to the veteran's 
death.  38 U.S.C.A. §§ 1310,

In reaching the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to otherwise permit a favorable resolution 
of the appellant's appeal.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

